Citation Nr: 1333734	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  11-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides and/or hazardous chemicals.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to cervical spine stenosis of C4, C5, and C6.

6.  Entitlement to a rating higher than 30 percent for cervical spine stenosis of C4, C5, and C6.

7.  Entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 40 percent, from August 29, 2012, for radiculopathy of the right upper extremity.

8.  Entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 30 percent from August 29, 2012 for radiculopathy of the left upper extremity. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for August 2013; however, the Veteran withdrew his request in September 2013.  




FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides and/or hazardous chemicals.

2.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for bilateral hearing loss.

3.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for a heart disorder.

4.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for tinnitus.

5.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for sleep apnea, to include as secondary to cervical spine stenosis of C4, C5, and C6.

6.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 30 percent for cervical spine stenosis of C4, C5, and C6.

7.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 40 percent, from August 29, 2012, for radiculopathy of the right upper extremity.

8.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 30 percent from August 29, 2012 for radiculopathy of the left upper extremity. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides and/or hazardous chemicals, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for a heart disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for sleep apnea, to include as secondary to cervical spine stenosis of C4, C5, and C6, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 30 percent for cervical spine stenosis of C4, C5, and C6, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the appeal of entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 40 percent, from August 29, 2012, for radiculopathy of the right upper extremity, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for withdrawal of the appeal of entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 30 percent from August 29, 2012 for radiculopathy of the left upper extremity, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn all issues currently on appeal.  See September 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

The issue of entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides and/or hazardous chemicals, is dismissed.

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for a heart disorder is dismissed.

The issue of entitlement to service connection for tinnitus is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to cervical spine stenosis of C4, C5, and C6, is dismissed.

The issue of entitlement to a rating higher than 30 percent for cervical spine stenosis of C4, C5, and C6, is dismissed.

The issue of entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 40 percent, from August 29, 2012, for radiculopathy of the right upper extremity, is dismissed.

The issue of entitlement to an initial rating higher than 20 percent prior to August 29, 2012 and higher than 30 percent from August 29, 2012 for radiculopathy of the left upper extremity, is dismissed.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


